DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment filed on 01/08/21 has been entered in the case. Claims 1-8 are pending for examination and claims 9-10 are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Prior art Verduin, Jr
Claim(s) 1-4, 6-7 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Verduin, Jr (US 5,501,667).
Regarding claim 1, Verduin discloses apparatus 10 in Figs. 1-3 comprising: 
an elongated expandable member 12 (including elements 37 on each sides in Figs. 1-2) shaped as a tubular shape (similar to an upper esophageal sphincter shape).  Therefore, the expandable member is shaped to support a natural shape of an upper esophageal sphincter.
Furthermore, the limitation “shaped to support a natural shape of an upper esophageal sphincter” is considered as a functional limitation which only requires the capability of performing the claimed 
Verduin also discloses that a catheter 14 coupled to and extending parallel the elongated expandable member 12.  
Regarding claim 2, Verduin discloses that wherein the elongated expandable member 12 comprises a first elongated balloon 37 adjacently coupled to a second elongated balloon 37 (opposite side of the first balloon 37), wherein the first elongated balloon and the second elongated balloon extend parallel to each other, Fig. 1.  
Regarding claim 3, further comprising an outer sheath 80 wrapped around the first and second elongated balloons.  
Regarding claim 4, further comprising a central guide member 28 located between the first and second elongated balloons.  
Regarding claim 6, wherein the elongated expandable member comprises a balloon having a kidney shape, see Fig. 2.  
Regarding claim 7, wherein the balloon is constructed from a non-compliant (i.e. polyethylene, col. 4, lines 59-65) or semi-compliant material (i.e. polyurethane, col. 4, lines 59-65).  

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Verduin, Jr (US 5,501,667) in view of Beyar et al. (US 2007/0299392).
Verduin discloses the invention substantially as claimed except for the limitation that the elongated expandable member comprises one or more micro-holes that are configured to elute a therapeutic substance.
Beyar discloses an elongated expandable member 212, Figs. 2b-2D comprising: a plurality of apertures 214 to elute a therapeutic substance for providing a treatment to a target site.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the device of Verduin, with obtaining plurality of apertures formed on the elongated 

Prior art Grayzel
Claim(s) 1-2, 4-5 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Grayzel (US 4,878,495).
Regarding claim 1, Grayzel discloses apparatus 120/320 in Figs. 1-3 comprising: 
an elongated expandable member (including elements 160 & 170 in Fig. 1; or elements 360 & 370 in Fig. 3) shaped as a tubular shape (similar to an upper esophageal sphincter shape).  Therefore, the expandable member is shaped to support a natural shape of an upper esophageal sphincter.
Furthermore, the limitation “shaped to support a natural shape of an upper esophageal sphincter” is considered as a functional limitation which only requires the capability of performing the claimed function.  In this case, the expandable member is passing into a valve of the heart, see Field of the Invention.  It is noted that the valve of the heart is an orifice; wherein the upper esophageal sphincter having an orifice that similar to the orifice of the valve of the heart.  Therefore, the expandable member in Grayzel is shaped or configured to support a natural shape of an upper esophageal sphincter.
Grayzel also discloses that a catheter 132/332 coupled to and extending parallel the elongated expandable member 160 & 170 or 360 & 370.  
Regarding claim 2, Grayzel discloses that wherein the elongated expandable member comprises a first elongated balloon 160/360 adjacently coupled to a second elongated balloon 170/370, wherein the first elongated balloon and the second elongated balloon extend parallel to each other, see Figs. 1 & 3.  
Regarding claim 4, further comprising a central guide member 150 (in Fig. 1) or 352 or 340 (in Fig. 3) located between the first 160/360 and second elongated balloons 170/370.  
Regarding claim 5, wherein the first and second elongated balloons are configured to be differentially inflated, see arrows at the apertures in Fig. 1 & 3.  
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grayzel (US 4,878,495) in view of Bersin (US 6,190,356).

Bersin discloses a balloon catheter comprising: an elongated expandable member (including elements 416 on both sides); wherein an outer sheath 450 wrapped around the expandable member 416.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the device of Grayzel with an outer sheath wrapped around an expandable member, as taught by Bersin, in order to maintain a desired equidistant spacing of the first and second elongated balloons when the balloon being inflated to engage the wall of the body lumen. 

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grayzel (US 4,878,495) in view of Beyar et al. (US 2007/0299392).
Grayzel discloses the invention substantially as claimed except for the limitation that the elongated expandable member comprises one or more micro-holes that are configured to elute a therapeutic substance.
Beyar discloses an elongated expandable member 212, Figs. 2b-2D comprising: a plurality of apertures 214 to elute a therapeutic substance for providing a treatment to a target site.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the device of Grayzel with obtaining plurality of apertures formed on the elongated balloon member, as taught by Beyar, in order to elute a therapeutic substance for providing a treatment to a target site.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QUYNH-NHU H. VU/             Primary Examiner, Art Unit 3783